Exhibit 10.99

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

CONSOLIDATED CAPITAL

INSTITUTIONAL PROPERTIES/3, LP,

a Delaware limited partnership

 

AS SELLER

 

 

 

 

 

AND

 

 

 

 

 

THE EZRALOW COMPANY. LLC,

a Delaware limited liability company

 

 

 

AS PURCHASER

 

 

 

LAMPLIGHTER PARK

825 156th Avenue, NE

Bellevue, Washington 98007


TABLE OF CONTENTS

Page

 

 

 

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2

 

2.1

Purchase and Sale

2

 

2.2

Purchase Price and Deposit

2

 

2.3

Escrow Provisions Regarding Deposit

3

 

ARTICLE III

FEASIBILITY PERIOD

5

 

3.1

Feasibility Period

5

 

3.2

Expiration of Feasibility Period

5

 

3.3

Conduct of Investigation

6

 

3.4

Purchaser Indemnification

6

 

3.5

Property Materials

8

 

3.6

Property Contracts

9

 

ARTICLE IV

TITLE

11

 

4.1

Title Documents

11

 

4.2

Survey

11

 

4.3

Objection and Response Process

12

 

4.4

Permitted Exceptions

13

 

4.5

Existing Deed of Trust

13

 

4.6

Subsequently Disclosed Exceptions

14

 

4.7

Purchaser Financing

15

 

4.8

Housing Assistance Program Vouchers

16

 

ARTICLE V

CLOSING

16

 

5.1

Closing Date

16

 

5.2

Seller Closing Deliveries

17

 

5.3

Purchaser Closing Deliveries

19

 

5.4

Closing Prorations and Adjustments

20

 

5.5

Post Closing Adjustments

26

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

27

 

6.1

Seller’s Representations

27

 

6.2

AS-IS

29

 

6.3

Survival of Seller’s Representations

31

 

6.4

Definition of Seller’s Knowledge

32

 

6.5

Representations and Warranties of Purchaser

33

 

ARTICLE VII

OPERATION OF THE PROPERTY

35

 

7.1

Leases and Property Contracts

35

 

7.2

General Operation of Property

36

 

7.3

Liens

36

 

7.4

Tax Appeals

37

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

38

 

8.1

Purchaser’s Conditions to Closing

38

 

8.2

Seller’s Conditions to Closing

39

 

ARTICLE IX

BROKERAGE

41

 

9.1

Indemnity

41

 

9.2

Broker Commission

41

 

ARTICLE X

DEFAULTS AND REMEDIES

42

 

10.1

Purchaser Default

42

 

10.2

Seller Default

43

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

45

 

11.1

Major Damage

45

 

11.2

Minor Damage

46

 

11.3

Closing

46

 

11.4

Repairs

47

 

ARTICLE XII

EMINENT DOMAIN

47

 

12.1

Eminent Domain

47

 

ARTICLE XIII

MISCELLANEOUS

48

 

13.1

Binding Effect of Contract

48

 

13.2

Exhibits and Schedules

48

 

13.3

Assignability

48

 

13.4

Captions

49

 

13.5

Number and Gender of Words

49

 

13.6

Notices

49

 

13.7

Governing Law and Venue

53

 

13.8

Entire Agreement

53

 

13.9

Amendments

53

 

13.10

Severability

53

 

13.11

Multiple Counterparts/Facsimile Signatures

54

 

13.12

Construction

54

 

13.13

Confidentiality

54

 

13.14

Time of the Essence

55

 

13.15

Waiver

55

 

13.16

Attorneys’ Fees

55

 

13.17

Time Zone/Time Periods

56

 

13.18

1031 Exchange

56

 

13.19

No Personal Liability of Officers, Trustees or Directors

56

 

13.20

ADA Disclosure

57

 

13.21

No Recording

57

 

13.22

Relationship of Parties

58

 

13.23

AIMCO Marks

58

 

13.24

Non-Solicitation of Employees

58

 

13.25

Survival

58

 

13.26

Multiple Purchasers

59

 

13.27

WAIVER OF JURY TRIAL

59

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

60

 

14.1

Disclosure

60

 

14.2

Consent Agreement

60

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

Exhibit I            List of Materials

 

 

SCHEDULES

 

Schedule 1       Defined Terms

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 21st
day of March, 2011 (the "Effective Date"), by and between CONSOLIDATED CAPITAL
INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited partnership, having an
address at 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237
("Seller"), and THE EZRALOW COMPANY, LLC, a Delaware limited liability company,
having a principal address at 23622 Calabasas Rd, Suite 200, Calabasas, CA
91302.

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in King County, Washington, as
more particularly described in Exhibit A attached hereto and made a part hereof,
and the improvements thereon, commonly known as Lamplighter Park Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1              PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2              PURCHASE PRICE AND DEPOSIT.

  The total purchase price ("Purchase Price") for the Property shall be an
amount equal to Twenty-Five Million One Hundred Thousand  Dollars
($25,100,000.00), payable by Purchaser, as follows:


2.2.1        WITHIN 2 BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE, PURCHASER
SHALL DELIVER TO STEWART TITLE GUARANTY COMPANY, C/O WENDY HOWELL, NATIONAL
COMMERCIAL CLOSING SPECIALIST, 1980 POST OAK BOULEVARD, SUITE 610, HOUSTON, TX
77056, 800-729-1906 ("ESCROW AGENT" OR "TITLE INSURER") AN INITIAL DEPOSIT (THE
"INITIAL DEPOSIT") OF TWO HUNDRED FIFTY THOUSAND  DOLLARS ($250,000.00)  BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ("GOOD FUNDS").   


2.2.2        ON OR BEFORE THE DAY THAT THE FEASIBILITY PERIOD EXPIRES, PURCHASER
SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE "ADDITIONAL DEPOSIT")
OF TWO HUNDRED FIFTY THOUSAND  DOLLARS ($250,000.00) BY WIRE TRANSFER OF GOOD
FUNDS.


2.2.3        THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO
AND RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 11:00
A.M. ON THE CLOSING DATE. ALL TIMES SPECIFIED IN THIS CONTRACT SHALL BE PACIFIC
STANDARD TIME OR, IF APPLICABLE, PACIFIC DAYLIGHT TIME  (“PST”).


2.3              ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1        ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE
DEPOSIT TO THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW
AGENT SHALL INVEST THE DEPOSIT IN AN FDIC-INSURED, INTEREST-BEARING BANK ACCOUNT
OR FDIC-INSURED MONEY MARKET FUND REASONABLY APPROVED BY PURCHASER AND SELLER,
AND ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL
BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2        ESCROW AGENT SHALL HOLD AND APPLY THE DEPOSIT IN STRICT ACCORDANCE
WITH THE TERMS OF THIS CONTRACT.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES
SHALL BE FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3        EXCEPT FOR THE RETURN OF THE DEPOSIT TO PURCHASER AS A RESULT OF
PURCHASER EXERCISING ITS TERMINATION RIGHT UNDER SECTION 3.2 BELOW (IN WHICH
EVENT ESCROW AGENT SHALL PROMPTLY RELEASE THE DEPOSIT TO PURCHASER ON DEMAND),
IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND UPON ESCROW
AGENT FOR PAYMENT OF THE DEPOSIT (WHICH DEMAND SHALL ONLY BE MADE IN ACCORDANCE
WITH THIS CONTRACT), ESCROW AGENT SHALL GIVE WRITTEN NOTICE TO THE OTHER PARTY
OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN OBJECTION FROM THE
OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS DAYS AFTER THE GIVING OF
SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH PAYMENT.  IF ESCROW
AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH 5-BUSINESS DAY PERIOD,
ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL OTHERWISE DIRECTED BY
WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR A FINAL JUDGMENT OR
ARBITRATOR'S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE RIGHT AT ANY TIME
TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A COURT OF COMPETENT
JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED.  ESCROW AGENT SHALL
GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER.  UPON SUCH DEPOSIT,
ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER OBLIGATIONS AND
RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO PURCHASER PROVIDED FOR
IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER’S OBLIGATIONS SET FORTH IN
SECTION 3.5.2.


2.3.4        THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES AND SHALL NOT BE
LIABLE FOR ANY ACT OR OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH
IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND
PURCHASER JOINTLY AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS
FROM AND AGAINST ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY'S
FEES, INCURRED IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT'S DUTIES
HEREUNDER, EXCEPT WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY
ESCROW AGENT IN BAD FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING
GROSS NEGLIGENCE ON THE PART OF THE ESCROW AGENT.


2.3.5        THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT WITHIN THREE (3) BUSINESS DAYS AFTER THE EFFECTIVE DATE.  ESCROW AGENT
SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT ATTACHED HERETO WHICH SHALL
CONFIRM ESCROW AGENT'S AGREEMENT TO COMPLY WITH THE TERMS OF SELLER'S CLOSING
INSTRUCTION LETTER DELIVERED AT CLOSING AND THE PROVISIONS OF THIS SECTION 2.3.


2.3.6        ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE "CODE"), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT'S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1              FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including April 22, 2011 (the
"Feasibility Period"), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, "Consultants") shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations  of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the "Inspections").


3.2              EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Sections 3.1, 3.5 or 3.6 or any other title or survey
matters are unsatisfactory to Purchaser for any reason, or for no reason
whatsoever, in Purchaser's sole and absolute discretion, then Purchaser shall
have the right to terminate this Contract by giving written notice to that
effect to Seller and Escrow Agent no later than 5:00 p.m. on or before the date
of expiration of the Feasibility Period.  If Purchaser provides such notice,
this Contract shall terminate and be of no further force and effect subject to
and except for the Survival Provisions, and Escrow Agent shall return the
Initial Deposit to Purchaser.  If Purchaser fails to provide Seller with written
notice of termination prior to the expiration of the Feasibility Period,
Purchaser's right to terminate under this Section 3.2 shall be permanently
waived and this Contract shall remain in full force and effect, the Deposit then
on deposit with the Escrow Agent shall be non-refundable except as otherwise
expressly set forth in this Contract, including without limitation Section 4.6,
and Purchaser's obligation to purchase the Property shall be conditioned only as
provided in Section 8.1. 


3.3              CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics' or materialmen's liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment. 


3.4              PURCHASER INDEMNIFICATION.


3.4.1        PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY
SELLER (IN SELLER'S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER)
SELLER, TOGETHER WITH SELLER'S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES,
SUCCESSORS, ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS,
DIRECTORS, TRUSTEES, SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY
MANAGER, REGIONAL PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER,
"SELLER'S INDEMNIFIED PARTIES"), FROM AND AGAINST ANY AND ALL DAMAGES,
MECHANICS' LIENS, MATERIALMEN'S LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES,
DEMANDS, ACTIONS, CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS' FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS)
(COLLECTIVELY, "LOSSES") ARISING FROM OR RELATED TO PURCHASER'S OR ITS
CONSULTANTS' ENTRY ONTO THE PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY
PURCHASER OR PURCHASER’S CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE
FEASIBILITY PERIOD OR OTHERWISE.  PURCHASER’S INDEMNITY AND RELEASE SHALL NOT
APPLY TO THE EXTENT ANY LOSSES ARE THE RESULT OF THE GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF ANY OF THE INDEMNIFIED PARTIES.


3.4.2        NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY,
PURCHASER SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY
WITHOUT SELLER'S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  IF PURCHASER DESIRES TO PERFORM ANY INVASIVE
TESTS.  PURCHASER SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO SELLER, WHICH
NOTICE SHALL BE ACCOMPANIED BY A DETAILED DESCRIPTION AND PLAN OF THE INVASIVE
TESTS PURCHASER DESIRES TO PERFORM.  FURTHER, SELLER SHALL HAVE THE RIGHT,
WITHOUT LIMITATION, TO DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS
(INCLUDING, WITHOUT LIMITATION, A PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY),
INVESTIGATIONS AND OTHER MATTERS THAT IN SELLER'S REASONABLE JUDGMENT COULD
RESULT IN ANY INJURY TO THE PROPERTY OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER
TO ANY LOSSES OR VIOLATION OF APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE
PROPERTY OR SELLER'S INTEREST THEREIN.  PURCHASER SHALL, AT PURCHASER'S SOLE
COST AND EXPENSE, AND IN ACCORDANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS,
DISPOSE OF ALL HAZARDOUS MATERIALS WHICH HAVE BEEN SPECIFICALLY REMOVED FROM OR
AT THE PROPERTY BY PURCHASER OR ITS AGENTS, REPRESENTATIVES, EMPLOYEES OR
DESIGNEES IN CONNECTION WITH PURCHASER'S ENVIRONMENTAL STUDIES.  PURCHASER SHALL
USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO TENANTS IN CONNECTION WITH
PURCHASER'S OR ITS CONSULTANTS' ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT
BY SELLER TO ANY SUCH ACTIVITY SHALL BE DEEMED TO CONSTITUTE A WAIVER BY SELLER
OR ASSUMPTION OF LIABILITY OR RISK BY SELLER.  PURCHASER HEREBY AGREES TO
RESTORE, AT PURCHASER'S SOLE COST AND EXPENSE, THE PROPERTY TO THE SAME
CONDITION EXISTING IMMEDIATELY PRIOR TO PURCHASER'S EXERCISE OF ITS RIGHTS
PURSUANT TO THIS ARTICLE III.  PURCHASER SHALL MAINTAIN AND CAUSE ITS THIRD
PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY INSURANCE AND COMMERCIAL GENERAL
LIABILITY INSURANCE WITH COVERAGES OF NOT LESS THAN $1,000,000.00 FOR INJURY OR
DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR INJURY OR DEATH TO MORE THAN ONE
PERSON AND $1,000,000.00 WITH RESPECT TO PROPERTY DAMAGE, AND (B) WORKER'S
COMPENSATION INSURANCE FOR ALL OF THEIR RESPECTIVE EMPLOYEES IN ACCORDANCE WITH
THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER
PROOF OF THE INSURANCE COVERAGE REQUIRED PURSUANT TO THIS SECTION 3.4.2 TO
SELLER (IN THE FORM OF A CERTIFICATE OF INSURANCE) PRIOR TO PURCHASER'S OR
PURCHASER'S CONSULTANTS' INITIAL ENTRY ONTO THE PROPERTY.


3.5              PROPERTY MATERIALS.


3.5.1        WITHIN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT
THE SAME HAVE NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER AGREES TO
USE REASONABLE EFFORTS TO DELIVER TO PURCHASER, OR AT SELLER'S OPTION MAKE
AVAILABLE AT THE PROPERTY, COPIES OF SUCH DOCUMENTS AND INFORMATION CONCERNING
THE PROPERTY THAT ARE IN SELLER'S POSSESSION OR REASONABLE CONTROL (INCLUDING
WITHOUT LIMITATION THE MATERIALS SPECIFIED ON EXHIBIT I ATTACHED HERETO AND
INCORPORATED  BY THIS REFERENCE) OTHER THAN SUCH DOCUMENTS AND INFORMATION THAT
SELLER DEEMS TO BE CONFIDENTIAL OR PROPRIETARY (COLLECTIVELY, THE "MATERIALS").


3.5.2        EXCEPT AS EXPRESSLY SET FORTH IN SELLER'S REPRESENTATIONS, SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, WRITTEN, ORAL, STATUTORY, OR
IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY
EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR INFORMATIONAL PURPOSES
ONLY, AND PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE
COMPLETENESS OR ACCURACY OF THE MATERIALS, AND WILL INSTEAD IN ALL INSTANCES
RELY EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL
MATTERS WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE
PROPERTY.  ALL MATERIALS AND THIRD-PARTY REPORTS SHALL BE RETURNED TO SELLER OR
DESTROYED BY PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.


3.5.3        NOT LATER THAN 3 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED
UNDER SECTION 3.5.1) THE MOST RECENT RENT ROLL FOR THE PROPERTY, WHICH IS THE
RENT ROLL SELLER USES IN THE ORDINARY COURSE OF OPERATING THE PROPERTY (THE
"RENT ROLL").  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE RENT
ROLL OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN SECTION 6.1.5.


3.5.4        NOT LATER THAN 3 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER, SELLER
SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED
UNDER SECTION 3.5.1) A LIST OF ALL CURRENT PROPERTY CONTRACTS (THE "PROPERTY
CONTRACTS LIST").  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE
PROPERTY CONTRACTS LIST OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN
SECTION 6.1.6. 


3.6              PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the "Property Contracts Notice") specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
"Terminated Contracts"); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing and Purchaser shall fail to terminate this Agreement prior
to the expiration of the Feasibility Period, it shall be assumed by Purchaser
and not be a Terminated Contract, and (c) to the extent that any such Terminated
Contract requires payment of a penalty, premium, or damages, including
liquidated damages, for cancellation, or to the extent any Property Contract
assumed by Purchaser cannot be terminated and there is a penalty, premium or
damages, including liquidated damages, Seller shall be solely responsible for
the payment of any such cancellation fees, penalties, or damages, including
liquidated damages.  If Purchaser fails to deliver the Property Contracts Notice
on or before the expiration of the Feasibility Period, then there shall be no
Terminated Contracts and Purchaser shall assume all Property Contracts at the
Closing.  If Purchaser delivers the Property Contracts Notice to Seller on or
before the expiration of the Feasibility Period, then Seller shall execute and
deliver, on or before Closing, a vendor termination notice (in the form attached
hereto as Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the "Vendor Terminations").  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser and Seller shall attempt to obtain from
each applicable vendor a consent (each a "Required Assignment Consent") to such
assignment, and if such consent is not obtained, the Property Contract shall be
deemed terminated at Closing, and Seller shall be solely responsible for the
payment of any such cancellation fees, penalties, or damages, including
liquidated damages.


ARTICLE IV
TITLE


4.1              TITLE DOCUMENTS.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Title Insurer, a commitment for owner's title insurance, file no.
11330163 with regard to the Property ("Title Commitment") to provide a standard
American Land Title Association owner's title insurance policy for the Land and
Improvements, using the current policy jacket customarily provided by the Title
Insurer, in an amount equal to the Purchase Price (the "Title Policy"), together
with copies of all instruments identified as exceptions therein (together with
the Title Commitment, referred to herein as the "Title Documents").  Purchaser
shall be solely responsible for payment of all other costs relating to
procurement of the Title Commitment, the Title Policy, and any requested
endorsements.  Seller shall be responsible only for payment of the base premium
for the Title Policy and the cost of any endorsements which may be obtained by
Seller at its sole option (and which would not otherwise be addressed through
Extended Coverage) in order to cure or insure over a title matter that is the
subject of an Objection raised under Section 4.3 or a New Exception under
Section 4.6.


4.2              SURVEY.

  Purchaser acknowledges that, prior to the Effective Date, Purchaser has
received from Seller the existing survey of the Property dated June 29, 2001 and
prepared by Van Cleave and Associates (the "Existing Survey").  Seller shall
promptly following the Effective Date order and provide to Purchaser an updated
ALTA/ACSM survey of the Property  to be prepared by a surveyor previously
approved by the parties (such updated survey, together with the Existing Survey,
is referred to herein as the "Survey").


4.3              OBJECTION AND RESPONSE PROCESS.

  On or before April 12, 2011 (the "Objection Deadline"), Purchaser shall give
written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before April 18, 2011 (the "Response Deadline"), Seller
may, in Seller's sole discretion, give Purchaser notice (the "Response Notice")
of those Objections which Seller is willing to cure, if any.  Seller shall be
entitled to reasonable adjournments of the Closing Date to cure the Objections,
not to exceed 30 days in the aggregate.  If Seller fails to deliver a Response
Notice by the Response Deadline, Seller shall be deemed to have elected not to
cure or otherwise resolve any matter set forth in the Objection Notice.  If
Purchaser is dissatisfied with the Response Notice or the lack of Response
Notice, Purchaser may, as its exclusive remedy, exercise its right to terminate
this Contract prior to the expiration of the Feasibility Period in accordance
with the provisions of Section 3.2.  If Purchaser fails to timely exercise such
right, Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.  In the event
Purchaser has not received the Survey at least 7 days prior to the Objection
Deadline, any Objection based on the Survey shall be treated as a New Exception
under Section 4.6 if made by Purchaser not later than 5 Business Days after
Purchaser’s receipt of the Survey.


4.4              PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed "Permitted Exceptions":


4.4.1        ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY (IF THE
SURVEY HAS BEEN UPDATED BY PURCHASER AND MEETS ALTA/ACSM SURVEY REQUIREMENTS;
OTHERWISE ALL MATTERS THAT WOULD BE DISCLOSED ON AN ALTA/ACSM SURVEY), OTHER
THAN (A) THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE PURSUANT TO
THE RESPONSE NOTICE UNDER SECTION 4.3, (B) MECHANICS' LIENS AND TAXES DUE AND
PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE STANDARD EXCEPTION
REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE MODIFIED TO BE
LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (D) THE
STANDARD EXCEPTION PERTAINING TO TAXES AND ASSESSMENTS, WHICH SHALL BE LIMITED
TO TAXES AND ASSESSMENTS NOT YET DUE AND PAYABLE AS OF THE CLOSING DATE;


4.4.2        ALL LEASES;


4.4.3        APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES;


4.4.4        ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER, AND


4.4.5        THE METRO TEMPORARY CONSTRUCTION LICENSE, SUBJECT TO PURCHASER’S
DUE DILIGENCE RIGHTS DURING THE FEASIBILITY PERIOD UNDER SECTION 3.1 ABOVE.


4.5              EXISTING DEED OF TRUST.

  It is understood and agreed that, whether or not Purchaser gives an Objection
Notice with respect thereto, any deeds of trust and/or mortgages (collectively,
the "Deed of Trust") shall not be deemed Permitted Exceptions, whether Purchaser
gives further written notice of such or not, and shall be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.


4.6              SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  With respect to the Survey, if at any time within 5 Business Days after
Purchaser’s receipt of the Survey, or, with respect to any update to the Title
Commitment or Survey after the expiration of the Feasibility Period, the Survey
or such update, as the case may be, discloses any additional item that
materially adversely affects title to the Property which was not disclosed on
any version of or update to the Title Commitment delivered to Purchaser during
the Feasibility Period (the "New Exception"), Purchaser shall have a period of 5
Business Days from the date of its receipt of such Survey or update (the "New
Exception Review Period") to review and notify Seller in writing of Purchaser's
approval or disapproval of the New Exception.  If Purchaser disapproves of the
New Exception, Seller may, in Seller's sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception.  If Seller elects to cure the
New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the New Exception, not to exceed 30 days in the aggregate. 
If Seller fails to deliver a notice to Purchaser within 3 days after the
expiration of the New Exception Review Period, Seller shall be deemed to have
elected not to cure the New Exception.  If Purchaser is dissatisfied with
Seller's response, or lack thereof, Purchaser may, as its exclusive remedy elect
either:  (i) to terminate this Contract, in which event the Deposit shall be
promptly returned to Purchaser or (ii) to waive the New Exception and proceed
with the transactions contemplated by this Contract, in which event Purchaser
shall be deemed to have approved the New Exception.  If Purchaser fails to
timely elect either of the options provided in clause (i) or (ii) above within 5
Business Days after the expiration of the New Exception Review Period, Purchaser
shall be deemed to have elected to disapprove the New Exceptions and this
Contract shall be terminated, in which event the Deposit shall be promptly
returned to Purchaser.


4.7              PURCHASER FINANCING.

  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser's acquisition of such funds shall not be a contingency
to the Closing.


4.8              HOUSING ASSISTANCE PROGRAM VOUCHERS.

  Purchaser acknowledges that the HAP Tenant Based Voucher Contracts require the
satisfaction by Purchaser of certain requirements as set forth therein and
established by the local housing authorities (collectively, the “Housing
Authority”) to allow for the assumption of the HAP Tenant Based Voucher
Contracts.  The HAP Tenant Based Voucher Contracts shall be subject to
Purchaser’s due diligence rights pursuant to Section 3.1 above.  Purchaser
agrees that, at the Closing, either (a) Purchaser shall assume all obligations
under the HAP Tenant Based Voucher Contracts and accept title to the Property
subject to the same, or (b) the existing HAP Tenant Based Voucher Contracts
shall be terminated, and Purchaser shall enter into replacement HAP Tenant Based
Voucher Contracts which are acceptable to the Housing Authority (collectively,
the foregoing (a) and (b) referred to herein as the "HAP Tenant Based Voucher
Assumption").  Purchaser shall indemnify and hold the Seller and the Seller’s
Indemnified Parties harmless from and against any and all claims, losses,
damages, and expenses (including reasonable attorneys’ fees) that may be
incurred by Seller and/or any of the Seller’s Indemnified Parties from and after
the Closing Date, in connection with the HAP Tenant Based Voucher Assumption.


ARTICLE V
CLOSING


5.1              CLOSING DATE.

  The Closing shall occur on May 17, 2011 (the "Closing Date") through an escrow
with Escrow Agent, whereby Seller, Purchaser and their attorneys need not be
physically present at the Closing and may deliver documents by overnight air
courier or other means.  Notwithstanding the foregoing to the contrary, in the
event Seller shall elect to file an Information Statement (as defined in Section
8.2.4) Seller shall have the option, by delivering written notice to Purchaser
not later than 3 Business Days prior to the then-scheduled Closing Date to
extend the Closing Date to June 16, 2011.


5.2              SELLER CLOSING DELIVERIES.

  Except for the closing statement (which shall be delivered on or before the
Closing Date), Seller shall deliver to Escrow Agent, each of the following items
no later than 1 Business Day prior to the Closing Date:


5.2.1        SPECIAL WARRANTY DEED (THE "DEED") IN THE FORM ATTACHED AS EXHIBIT
B TO PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2        A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C, CONVEYING THE
PERSONAL PROPERTY IDENTIFIED IN EXHIBIT C-1, IF AND TO THE EXTENT THE SAME MAY
EXIST ON THE CLOSING DATE.


5.2.3        A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE
"GENERAL ASSIGNMENT").


5.2.4        AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED
AS EXHIBIT E (THE "LEASES ASSIGNMENT").


5.2.5        SELLER'S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED BY
TITLE INSURER.


5.2.6        A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO
SELLER, WHICH IS SUFFICIENT; (I) TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY (INCLUDING PARTIES IN
POSSESSION AND MECHANIC’S LIENS, BUT EXCLUDING ANY SURVEY RELATED PRE-PRINTED
EXCEPTIONS UNLESS PURCHASER SHALL HAVE PROVIDED THE TITLE INSURER WITH A CURRENT
SURVEY MEETING ALTA/ACSM STANDARDS) TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT, IF PURCHASER ELECTS TO OBTAIN AN EXTENDED ALTA TITLE INSURANCE
POLICY, AND (II) FOR TITLE INSURER TO PROVIDE GAP COVERAGE.


5.2.7        A CERTIFICATION OF SELLER'S NON-FOREIGN STATUS PURSUANT TO SECTION
1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8        RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9        AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN 3 BUSINESS
DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH
UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.10    AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN
3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT
OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.11    ANY APPLICABLE TRANSFER TAX FORMS OR CONVEYANCE FORMS, INCLUDING,
WITHOUT LIMITATION, A REAL ESTATE EXCISE TAX AFFIDAVIT (THE “REET AFFIDAVIT”).


5.2.12    SUCH NOTICES, AFFIDAVITS OR OTHER SIMILAR DOCUMENTS THAT ARE REQUIRED
BY APPLICABLE LAWS TO BE EXECUTED BY SELLER OR OTHERWISE REASONABLY NECESSARY IN
ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED UNDER TERMS OF THE CONTRACT.


5.3              PURCHASER CLOSING DELIVERIES.

  Except for: (i) the closing statement which shall be delivered on or before
the Closing Date, and (ii) the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.3, Purchaser shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:


5.3.1        THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT), PLUS OR
MINUS THE ADJUSTMENTS OR PRORATIONS REQUIRED BY THIS CONTRACT.


5.3.2        PURCHASER’S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT PREPARED
BY TITLE INSURER.


5.3.3        A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.4        A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.5        NOTIFICATION LETTERS TO ALL TENANTS PREPARED BY SELLER AND
PURCHASER AND EXECUTED BY PURCHASER IN THE FORM ATTACHED HERETO AS EXHIBIT G,
WHICH SHALL BE DELIVERED TO ALL TENANTS BY PURCHASER PROMPTLY UPON CLOSING.


5.3.6        INTENTIONALLY OMITTED


5.3.7        RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.8        ANY APPLICABLE TRANSFER TAX FORMS OR CONVEYANCE FORMS, INCLUDING,
WITHOUT LIMITATION, THE REET AFFIDAVIT.


5.3.9        SUCH NOTICES, AFFIDAVITS OR OTHER SIMILAR DOCUMENTS THAT ARE
REQUIRED BY APPLICABLE LAW TO BE EXECUTED BY PURCHASER OR OTHERWISE REASONABLY
NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED UNDER THIS
CONTRACT.


5.4              CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1        GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, SHALL BE PRORATED AS OF THE CLOSING DATE, SELLER BEING CHARGED OR
CREDITED, AS APPROPRIATE, FOR ALL OF SAME ATTRIBUTABLE TO THE PERIOD UP TO THE
CLOSING DATE (AND CREDITED FOR ANY AMOUNTS PAID BY SELLER ATTRIBUTABLE TO THE
PERIOD ON OR AFTER THE CLOSING DATE, IF ASSUMED BY PURCHASER) AND PURCHASER
BEING RESPONSIBLE FOR, AND CREDITED OR CHARGED, AS THE CASE MAY BE, FOR ALL OF
THE SAME ATTRIBUTABLE TO THE PERIOD ON AND AFTER THE CLOSING DATE.  SELLER SHALL
PREPARE A PRORATION SCHEDULE (THE "PRORATION SCHEDULE") OF THE ADJUSTMENTS
DESCRIBED IN THIS SECTION 5.4 PRIOR TO CLOSING AND SHALL DELIVER SUCH PRORATION
SCHEDULE TO PURCHASER AND ESCROW AGENT AT LEAST 2 BUSINESS DAYS PRIOR TO CLOSING
FOR CONFIRMATION BY PURCHASER AS TO ACCURACY AND COMPLETENESS AND INCORPORATION
OF ALL RELEVANT INFORMATION INTO ESCROW AGENT’S SETTLEMENT STATEMENT. 


5.4.2        OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES
(OTHER THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE
PROPERTY THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE
ORDINARY COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY,
SHALL BE PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE FROM AND AFTER THE CLOSING DATE.


5.4.3        UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES
WILL BE MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY
ALL SUCH BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE
CLOSING WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE
BASED UPON THE PARTIES' REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE
ENTITLED TO THE RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY,
AND SELLER SHALL NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE
SELLER'S ACCOUNT, EFFECTIVE AS OF NOON ON THE CLOSING DATE.  SELLER SHALL HAVE
NO RESPONSIBILITY OR LIABILITY FOR PURCHASER'S FAILURE TO ARRANGE UTILITY
SERVICE FOR THE PROPERTY AS OF THE CLOSING DATE.  PURCHASER SHALL INDEMNIFY,
HOLD HARMLESS AND, IF REQUESTED BY SELLER (IN SELLER'S SOLE DISCRETION), DEFEND
(WITH COUNSEL APPROVED BY SELLER) SELLER'S INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND ALL LOSSES ARISING FROM OR RELATED TO PURCHASER'S FAILURE TO ARRANGE
UTILITY SERVICE AS OF THE CLOSING DATE.


5.4.4        REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR
THE PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING. 


5.4.5        PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE
OBLIGATIONS UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER,
OPERATING EXPENSES SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6        LEASES.

5.4.6.1            ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL
RENTALS, ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS
OR OTHER SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND
EXPENSES FROM ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING
DATE.  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO
DATES FROM AND AFTER THE CLOSING DATE.  SELLER SHALL RECEIVE ALL COLLECTED RENT
AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE.  IN ADDITION, IF
PURCHASER ELECTS TO TERMINATE ANY UTILITY REBILLING CONTRACT ASSOCIATED WITH THE
PROPERTY, THEN SELLER SHALL RECEIVE A CREDIT AT CLOSING EQUAL TO THE AVERAGE OF
THE AMOUNT OF THE MONTHLY UTILITY BILL ASSOCIATED WITH THE PROPERTY FOR THE
PRECEDING 12 MONTHS, MULTIPLIED BY THE NUMBER OF MONTHS (INCLUDING FRACTIONAL
MONTHS) ELAPSED FROM JANUARY 1, 2011 THROUGH THE CLOSING DATE.  NOTWITHSTANDING
THE FOREGOING, NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER (A)
NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE, OR
(B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING (A)
AND (B) REFERRED TO HEREIN AS THE "UNCOLLECTED RENTS").  IN ADJUSTING FOR
UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER'S FAVOR FOR RENTS
WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY
SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER.  FOR A
PERIOD OF 120 DAYS FOLLOWING CLOSING, PURCHASER AGREES TO INCLUDE ALL
UNCOLLECTED RENTS ON ITS RENT BILLINGS TO TENANTS.  NOTWITHSTANDING THE
FOREGOING, PURCHASER'S OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED
TO UNCOLLECTED RENTS OF NOT MORE THAN 90 DAYS PAST DUE, AND PURCHASER'S
COLLECTION OF RENTS SHALL BE APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING
UNDER THE LEASES, SECOND, TO PURCHASER’S REASONABLE THIRD-PARTY COSTS OF SUCH
COLLECTION, AND THIRD, TO UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER SHALL
CONTINUE TO HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO DEMAND
PAYMENT OF AND TO COLLECT UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT, WHICH
RIGHT SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL
ACTIONS OR PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES
ASSIGNMENT SHALL NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED
HOWEVER, THAT THE FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING
MONETARY DAMAGES AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY
ACTION TO COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER
AT NO MATERIAL COST OR LIABILITY TO PURCHASER IN CONNECTION WITH ALL EFFORTS BY
SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND TO TAKE ALL REASONABLE STEPS AFTER
THE CLOSING DATE, AS MAY BE NECESSARY TO CARRY OUT THE INTENTION OF THE
FOREGOING; PROVIDED, HOWEVER, THAT PURCHASER'S OBLIGATION TO COOPERATE WITH
SELLER PURSUANT TO THIS SENTENCE SHALL NOT OBLIGATE PURCHASER TO TERMINATE ANY
TENANT LEASE WITH AN EXISTING TENANT OR EVICT ANY EXISTING TENANT FROM THE
PROPERTY.

5.4.6.2            AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL
CASH (OR CASH EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO,
SECURITY, DAMAGE, PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO
SECURE THEIR RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES,
WITH ANY INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE "TENANT SECURITY DEPOSIT BALANCE"). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.  PURCHASER HEREBY AGREES THAT, FROM
AND AFTER THE CLOSING, PURCHASER SHALL HOLD ALL TENANT DEPOSITS ACTUALLY
RECEIVED FROM SELLER AT THE CLOSING (BY MEANS OF A CLOSING CREDIT) IN A TRUST
ACCOUNT IN ACCORDANCE WITH THE RESIDENTIAL LANDLORD TENANT ACT OF THE STATE OF
WASHINGTON (RCW 59.18.270), WHICH OBLIGATION WILL SURVIVE THE CLOSING.


5.4.7        LUMP SUM PAYMENTS.  NOTWITHSTANDING THE PROVISIONS OF SECTION 5.4,
IF SELLER SHALL RECEIVE DURING THE TERM OF THIS CONTRACT, OR SHALL HAVE RECEIVED
AT ANY TIME WITHIN THE TWELVE (12)-MONTH PERIOD PRECEDING THE EFFECTIVE DATE,
ANY LUMP SUM OR INSTALLMENT PAYMENT FROM ANY VENDOR OR SERVICE PROVIDER TO THE
PROPERTY WITH RESPECT TO A PROPERTY CONTRACT THAT WILL BE ASSIGNED TO PURCHASER
UNDER SECTION 3.6, INCLUDING BUT NOT LIMITED TO CABLE TELEVISION, HIGH-SPEED
INTERNET, UTILITY BILLING SERVICE, OR OTHER VENDORS OR SERVICE PROVIDERS, SUCH
PAYMENTS SHALL BE AMORTIZED ON A STRAIGHT-LINE BASIS OVER THE TERM COVERED BY
SUCH LUMP-SUM PAYMENT, EXCLUDING ANY UNEXERCISED EXTENSION OR RENEWAL PERIODS,
AND THE PORTION OF SUCH PAYMENT ATTRIBUTABLE TO THE PERIOD FROM AND AFTER
CLOSING, IF ANY, SHALL BE CREDITED TO PURCHASER AT THE CLOSING. 


5.4.8        INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. THE DAY PRIOR TO CLOSING
DATE (“RISK OF LOSS TRANSFER”), AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO
PURCHASER AND PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE
THEREAFTER.


5.4.9        EMPLOYEES.  ALL OF SELLER'S AND SELLER'S MANAGER'S ON-SITE
EMPLOYEES SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE
CLOSING DATE.


5.4.10    CLOSING COSTS.  PURCHASER SHALL PAY (I) ANY SALES, USE, GROSS RECEIPTS
OR SIMILAR TAXES, (II) ANY PREMIUMS OR FEES REQUIRED TO BE PAID BY PURCHASER
WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1 (OTHER THAN THE BASE
PREMIUM FOR THE TITLE POLICY), (III) ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF
THE ESCROW AGENT, AND (IV) ALL FEES TO RECORD THE DEED AND PURCHASER’S LOAN AND
SECURITY DOCUMENTS.  SELLER SHALL PAY (A) ALL REAL ESTATE EXCISE TAX WHICH
BECOMES PAYABLE BY REASON OF THE TRANSFER OF THE PROPERTY, (B) THE BASE PREMIUM
FOR THE TITLE POLICY, (C) ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW
AGENT, AND (D) ALL FEES TO RECORD MORTGAGE RELEASES.  PURCHASER SHALL PAY (OR
REIMBURSE SELLER FOR)  ALL COSTS INCURRED BY SELLER FOR THE SURVEY AT CLOSING. 
SELLER SHALL BE RESPONSIBLE FOR ALL SUCH SURVEY COSTS IF CLOSING FAILS TO OCCUR
FOR ANY REASON.


5.4.11    INTENTIONALLY OMITTED. 


5.4.12    POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES,
PROPERTY CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS,
SHALL BE DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL
ITEMS TO BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT
REASONABLY AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY
CONTRACTS, LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE
PROPERTY, AND SELLER'S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, "SELLER'S PROPERTY-RELATED FILES AND RECORDS") REGARDING THE
PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY AFTER THE
CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN ONE (1) YEAR AFTER THE
CLOSING (THE "RECORDS HOLD PERIOD"), TO (A) PROVIDE AND ALLOW SELLER REASONABLE
ACCESS TO SELLER'S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF INSPECTION
AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE SELLER'S
PROPERTY-RELATED FILES AND RECORDS.  IF AT ANY TIME AFTER THE RECORDS HOLD
PERIOD, PURCHASER DESIRES TO DISPOSE OF SELLER'S PROPERTY-RELATED FILES AND
RECORDS, PURCHASER MUST FIRST PROVIDE SELLER PRIOR WRITTEN NOTICE (THE "RECORDS
DISPOSAL NOTICE").  SELLER SHALL HAVE A PERIOD OF 30 DAYS AFTER RECEIPT OF THE
RECORDS DISPOSAL NOTICE TO ENTER THE PROPERTY (OR SUCH OTHER LOCATION WHERE SUCH
RECORDS ARE THEN STORED) AND REMOVE OR COPY THOSE OF SELLER'S PROPERTY-RELATED
FILES AND RECORDS THAT SELLER DESIRES TO RETAIN, USING COMMERCIALLY REASONABLE
EFFORTS TO MINIMIZE ANY DISRUPTION TO PURCHASER’S OPERATIONS.


5.5              POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 120 days after Closing, or (b)
subject to such 120-day period, unless such items exceed $2,500.00 in the
aggregate.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1              SELLER'S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise disclosed in writing to Purchaser prior to
Closing, Seller represents and warrants to Purchaser the following
(collectively, the "Seller's Representations") as of the Effective Date and as
of the Closing Date; provided that Purchaser's remedies if any such Seller's
Representations are untrue as of the Closing Date are limited to those set forth
in Section 8.1.


6.1.1        SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT;
AND HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER AND AUTHORITY TO SELL AND
CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE EXECUTED BY SELLER AND
PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL CORPORATE, PARTNERSHIP,
LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS REQUIRED FOR THE
EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR FULFILLMENT
OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH
OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY
CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE BOUND, WHICH
CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON SELLER'S
ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR ON THE
PROPERTY.  THIS CONTRACT IS A VALID AND BINDING AGREEMENT AGAINST SELLER IN
ACCORDANCE WITH ITS TERMS;


6.1.2        SELLER IS NOT A "FOREIGN PERSON," AS THAT TERM IS USED AND DEFINED
IN THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3        EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE
LEASES, OR (B) ANY MATTER COVERED BY SELLER'S CURRENT INSURANCE POLICY(IES),
WHICH SHALL ALL BE DISCLOSED TO PURCHASER, TO SELLER'S KNOWLEDGE, (I) THERE ARE
NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR GOVERNMENTAL INVESTIGATIONS OR
CONDEMNATION ACTIONS EITHER PENDING OR THREATENED IN WRITING AGAINST THE
PROPERTY, AND (II) SELLER HAS NOT RECEIVED ANY WRITTEN NOTICES FROM ANY
GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY ALLEGING A VIOLATION OF LAW,
INCLUDING ANY ENVIRONMENTAL LAW, ON THE PROPERTY, WHICH HAS NOT BEEN CURED;


6.1.4        TO SELLER'S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
OF ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL
NOT BE TERMINATED ON THE CLOSING DATE;


6.1.5        TO SELLER'S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO
SECTION 5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.6        TO SELLER'S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED
PURSUANT TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.7        TO SELLER’S KNOWLEDGE, THE COPIES OF LEASES PROVIDED OR MADE
AVAILABLE TO PURCHASER PURSUANT TO SECTIONS 3.5.1 AND 3.5.2 ARE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS;


6.1.8        SELLER HAS NOT:  (I) COMMENCED A CASE UNDER TITLE 11 OF THE UNITED
STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR UNDER ANY OTHER
APPLICABLE FEDERAL OR STATE BANKRUPTCY LAW OR OTHER SIMILAR LAW; (II) APPOINTED
A TRUSTEE OR RECEIVER OF ANY PROPERTY INTEREST; (III) MADE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS; (IV) BEEN SUBJECT TO AN ATTACHMENT, EXECUTION OR OTHER
JUDICIAL SEIZURE OF A SUBSTANTIAL PROPERTY INTEREST; (V) TAKEN, FAILED TO TAKE
OR SUBMITTED TO ANY ACTION INDICATING AN INABILITY TO MEET ITS FINANCIAL
OBLIGATIONS AS THEY ACCRUE; OR (VI) DISSOLVED OR LIQUIDATED; AND


6.1.9        SELLER HAS NOT ENTERED INTO ANY OTHER CONTRACTS FOR THE SALE OF THE
PROPERTY, NOR DO THERE EXIST ANY RIGHTS OF FIRST REFUSAL OR OPTIONS TO PURCHASE
THE PROPERTY; AND.


6.1.10    TO SELLER’S KNOWLEDGE, (I) THERE ARE NO LEASING COMMISSIONS OR OTHER
FEES DUE ANY REAL ESTATE BROKERS, NOR WILL ANY BECOME DUE, IN CONNECTION WITH
ANY TENANT LEASES, AND (II) SELLER HAS RECEIVED NO NOTICES ALLEGING ANY DEFAULTS
OR BREACHES BY SELLER, AS LANDLORD, UNDER ANY LEASE, OR BY A CONTRACTING PARTY
AGAINST SELLER UNDER ANY SERVICE CONTRACT, WHICH, IN EITHER CASE, REMAIN
UNCURED.


6.2              AS-IS.

  Except as otherwise expressly set forth in Seller's Representations:


6.2.1        THE PROPERTY IS EXPRESSLY PURCHASED AND SOLD "AS IS," "WHERE IS,"
AND "WITH ALL FAULTS." 


6.2.2        THE PURCHASE PRICE AND THE TERMS AND CONDITIONS SET FORTH HEREIN
ARE THE RESULT OF ARM'S-LENGTH BARGAINING BETWEEN ENTITIES FAMILIAR WITH
TRANSACTIONS OF THIS KIND, AND SAID PRICE, TERMS AND CONDITIONS REFLECT THE FACT
THAT PURCHASER SHALL HAVE THE BENEFIT OF, BUT IS NOT RELYING UPON, ANY
INFORMATION PROVIDED BY SELLER OR BROKER OR STATEMENTS, REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, MADE BY OR ENFORCEABLE DIRECTLY AGAINST SELLER
OR BROKER, INCLUDING, WITHOUT LIMITATION, ANY RELATING TO THE VALUE OF THE
PROPERTY, THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY, ANY STATE,
FEDERAL, COUNTY OR LOCAL LAW, ORDINANCE, ORDER OR PERMIT; OR THE SUITABILITY,
COMPLIANCE OR LACK OF COMPLIANCE OF THE PROPERTY WITH ANY REGULATION, OR ANY
OTHER ATTRIBUTE OR MATTER OF OR RELATING TO THE PROPERTY (OTHER THAN ANY
COVENANTS OF TITLE CONTAINED IN THE DEED CONVEYING THE PROPERTY AND SELLER'S
REPRESENTATIONS).  PURCHASER AGREES THAT SELLER SHALL NOT BE RESPONSIBLE OR
LIABLE TO PURCHASER FOR ANY DEFECTS, ERRORS OR OMISSIONS IN THE MATERIALS, OR ON
ACCOUNT OF ANY CONDITIONS AFFECTING THE PROPERTY. 


6.2.3        PURCHASER, ITS SUCCESSORS AND ASSIGNS, AND ANYONE CLAIMING BY,
THROUGH OR UNDER PURCHASER, HEREBY FULLY RELEASES SELLER'S INDEMNIFIED PARTIES
FROM, AND IRREVOCABLY WAIVES ITS RIGHT TO MAINTAIN, ANY AND ALL CLAIMS AND
CAUSES OF ACTION THAT IT OR THEY MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST
SELLER'S INDEMNIFIED PARTIES WITH RESPECT TO ANY AND ALL LOSSES ARISING FROM OR
RELATED TO ANY DEFECTS, ERRORS, OMISSIONS IN THE MATERIALS OR OTHER CONDITIONS
AFFECTING THE PROPERTY. 


6.2.4        PURCHASER REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF AND
AS OF THE CLOSING DATE, IT HAS AND SHALL HAVE REVIEWED AND CONDUCTED SUCH
INDEPENDENT ANALYSES, STUDIES (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
STUDIES AND ANALYSES CONCERNING THE PRESENCE OF LEAD, ASBESTOS, WATER INTRUSION
AND/OR FUNGAL GROWTH AND ANY RESULTING DAMAGE, PCBS AND RADON IN AND ABOUT THE
PROPERTY), REPORTS, INVESTIGATIONS AND INSPECTIONS AS IT DEEMS APPROPRIATE IN
CONNECTION WITH THE PROPERTY.  IF SELLER  PROVIDES OR HAS PROVIDED ANY
DOCUMENTS, SUMMARIES, OPINIONS OR WORK PRODUCT OF CONSULTANTS, SURVEYORS,
ARCHITECTS, ENGINEERS, TITLE COMPANIES, GOVERNMENTAL AUTHORITIES OR ANY OTHER
PERSON OR ENTITY WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
THE OFFERING PREPARED BY BROKER, PURCHASER AND SELLER AGREE THAT SELLER HAS DONE
SO OR SHALL DO SO ONLY FOR THE CONVENIENCE OF BOTH PARTIES, PURCHASER SHALL NOT
RELY THEREON AND THE RELIANCE BY PURCHASER UPON ANY SUCH DOCUMENTS, SUMMARIES,
OPINIONS OR WORK PRODUCT SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR
AGAINST SELLER'S INDEMNIFIED PARTIES.  PURCHASER ACKNOWLEDGES AND AGREES THAT NO
REPRESENTATION HAS BEEN MADE AND NO RESPONSIBILITY IS ASSUMED BY SELLER WITH
RESPECT TO CURRENT AND FUTURE APPLICABLE ZONING OR BUILDING CODE REQUIREMENTS OR
THE COMPLIANCE OF THE PROPERTY WITH ANY OTHER LAWS, RULES, ORDINANCES OR
REGULATIONS, THE FINANCIAL EARNING CAPACITY OR EXPENSE HISTORY OF THE PROPERTY,
THE CONTINUATION OF CONTRACTS, CONTINUED OCCUPANCY LEVELS OF THE PROPERTY, OR
ANY PART THEREOF, OR THE CONTINUED OCCUPANCY BY TENANTS OF ANY LEASES OR,
WITHOUT LIMITING ANY OF THE FOREGOING, OCCUPANCY AT CLOSING.


6.2.5        PRIOR TO CLOSING, SELLER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO ENFORCE ITS RIGHTS AGAINST ANY AND ALL PROPERTY OCCUPANTS, GUESTS
OR TENANTS.  PURCHASER AGREES THAT THE DEPARTURE OR REMOVAL, PRIOR TO CLOSING,
OF ANY OF SUCH GUESTS, OCCUPANTS OR TENANTS SHALL NOT BE THE BASIS FOR, NOR
SHALL IT GIVE RISE TO, ANY CLAIM ON THE PART OF PURCHASER, NOR SHALL IT AFFECT
THE OBLIGATIONS OF PURCHASER UNDER THIS CONTRACT IN ANY MANNER WHATSOEVER; AND
PURCHASER SHALL CLOSE TITLE AND ACCEPT DELIVERY OF THE DEED WITH OR WITHOUT SUCH
TENANTS IN POSSESSION AND WITHOUT ANY ALLOWANCE OR REDUCTION IN THE PURCHASE
PRICE UNDER THIS CONTRACT.


6.2.6        PURCHASER HEREBY RELEASES SELLER FROM ANY AND ALL CLAIMS AND
LIABILITIES RELATING TO THE MATTERS SET FORTH IN THIS SECTION. 


6.3              SURVIVAL OF SELLER'S REPRESENTATIONS.

  Seller and Purchaser agree that Seller's Representations shall survive Closing
for a period of 9 months (the "Survival Period").  Seller shall have no
liability after the Survival Period with respect to Seller's Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $750,000 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.  In the event that Seller’s breach under Section 6.1 shall fail to
satisfy the condition set forth in Section 8.1 and Purchaser, prior to the
scheduled Closing Date, notifies Seller in writing that it will not close due to
such failure, and if Purchaser thereafter does not close, then Purchaser, as its
sole and exclusive remedy against Seller, shall be entitled to recover on
account of such failure and Purchaser’s refusal to close, its actual and
verifiable third party costs and expenses incurred in connection with its
performance of its obligations under this Contract for its negotiation of this
Contract, conduct of due diligence, loan commitment fees and closing
preparations, if applicable, not to exceed $100,000 in the aggregate.


6.4              DEFINITION OF SELLER'S KNOWLEDGE.

  Any representations and warranties made "to the knowledge of Seller" shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's "knowledge" shall mean and refer only to actual knowledge of the
Regional Property Manager and the Community Manager (whom Seller represents are
the individuals primarily responsible for the day-to-day management of the
Property) and shall not be construed to refer to the knowledge of any other
partner, officer, director, agent, employee or representative of Seller, or any
affiliate of Seller, or to impose upon such Regional Property Manager and
Community Manager any duty to investigate the matter to which such actual
knowledge or the absence thereof pertains, or to impose upon such Regional
Property Manager and Community Manager any individual personal liability.  As
used herein, the term "Regional Property Manager" shall refer to Douglas
MacArthur who is the regional property manager handling this Property and the
term "Community Manager" shall refer to Marita Stampfli who is the community
manager handling this Property.


6.5              REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1        PURCHASER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND
AUTHORIZED TO CONDUCT BUSINESS IN THE STATE OF WASHINGTON.


6.5.2        PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER'S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER'S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3        NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER'S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4        OTHER THAN SELLER'S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON
ANY REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5        THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING,
HAVE ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6        PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7        TO PURCHASER'S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR
BROKERS OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8        THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY A PROHIBITED PERSON.


6.5.9        THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY
18 U.S.C. § 1956(C)(7)


6.6       DEFINITION OF PURCHASER'S KNOWLEDGE.


ANY REPRESENTATIONS AND WARRANTIES MADE "TO THE KNOWLEDGE OF PURCHASER" SHALL
NOT BE DEEMED TO IMPLY ANY DUTY OF INQUIRY.  FOR PURPOSES OF THIS CONTRACT, THE
TERM PURCHASER'S "KNOWLEDGE" SHALL MEAN AND REFER ONLY TO ACTUAL KNOWLEDGE OF
THE DAVID LEFF OF PURCHASER (WHOM PURCHASER REPRESENTS IS THE INDIVIDUAL
PRIMARILY CHARGED BY PURCHASER WITH KNOWLEDGE OF THE MATTERS REPRESENTED HEREIN)
AND SHALL NOT BE CONSTRUED TO REFER TO THE KNOWLEDGE OF ANY OTHER PARTNER,
OFFICER, DIRECTOR, AGENT, EMPLOYEE OR REPRESENTATIVE OF PURCHASER, OR ANY
AFFILIATE OF PURCHASER, OR TO IMPOSE UPON SUCH KNOWLEDGE PARTY ANY DUTY TO
INVESTIGATE THE MATTER TO WHICH SUCH ACTUAL KNOWLEDGE OR THE ABSENCE THEREOF
PERTAINS, OR TO IMPOSE UPON SUCH KNOWLEDGE PARTY ANY INDIVIDUAL PERSONAL
LIABILITY..


ARTICLE VII
OPERATION OF THE PROPERTY


7.1              LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that, without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, conditioned or delayed, any
new or renewed Leases: (i) shall be on terms consistent with Seller’s current
leasing practices and (ii) shall not have a term in excess of 14 months and any
new Property Contract shall be terminable upon not more than 30 days notice
without penalty.


7.2              GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller's sole discretion to address (a) any life or safety issue
at the Property or (b) any other matter which in Seller's reasonable discretion
materially adversely affects the use, operation or value of the Property, Seller
will not make any material alterations to the Property or remove any material
Fixtures and Tangible Personal Property without the prior written consent of
Purchaser which consent shall not be unreasonably withheld, denied or delayed.


7.3              LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder. 
Without limiting the generality of this Section 7.3, Purchaser acknowledges that
(i) Seller has agreed to grant King County Metro Transit a temporary
construction license for the purpose of upgrading a bus shelter located on the
Property (at the sole cost and expense of King County Metro Transit) and (ii)
such temporary construction license shall be deemed a Permitted Exception for
all purposes hereunder, subject to Purchaser’s due diligence rights under
Section 3.1 above.


7.4              TAX APPEALS.

  If any tax reduction proceedings, tax protest proceedings or tax assessment
appeals for the Property, relating to any Tax Year through and including the Tax
Year in which the Closing occurs, are pending at the time of Closing, Seller
reserves and shall have the right to continue to prosecute and/or settle the
same without the consent of Purchaser including, without limitation, instituting
any tax reduction proceeding, tax protest proceeding or tax assessment appeal
for the Property with respect to property values determined during the Tax Year
that the Closing occurs, but attributable to Tax Years after the Closing. 
Seller hereby reserves and shall have the exclusive right, at any time after the
Closing Date, to institute a tax reduction proceeding, tax protest proceeding or
tax assessment appeal for the Property with respect to real estate taxes
attributable to the Tax Years prior to and including the Tax Year in which the
Closing occurs and Seller shall have the right to prosecute and/or settle the
same without the consent of Purchaser.  Purchaser agrees that it shall not
independently institute any tax reduction proceedings, tax protest proceedings,
or tax assessment appeals for the Property with respect to the Tax Years prior
to and including the Tax Year in which the Closing occurs.  Purchaser shall
cooperate with Seller in connection with the prosecution and/or settlement of
any such tax reduction proceedings, tax protest proceedings or tax assessment
appeals, including executing such documents as Seller may reasonably request in
order for Seller to prosecute and/or settle any such proceedings.  Any refunds
or savings in the payment of taxes resulting from any tax reduction proceedings,
tax protest proceedings or tax assessment appeals applicable to the period prior
to the Closing Date shall belong to Seller and any refunds or savings in the
payment of taxes applicable to the period from and after the Closing Date shall
belong to Purchaser.  All attorneys’ fees and other expenses incurred in
obtaining such refunds or savings shall be apportioned between Seller and
Purchaser in proportion to the gross amount of such refunds or savings payable
to Seller and Purchaser, respectively.  For purposes of this Section 7.4, “Tax
Year” shall mean each 12-month period for which the applicable taxing authority
assesses property taxes or other similar taxes or assessments, which may or may
not be a calendar year.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1              PURCHASER'S CONDITIONS TO CLOSING.

  Purchaser's obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1        ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO
PURCHASER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.1.2        EACH OF SELLER'S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE;


8.1.3        SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER; AND


8.1.4        NEITHER SELLER NOR SELLER'S GENERAL PARTNER SHALL BE A DEBTOR IN
ANY BANKRUPTCY PROCEEDING.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent, or (c) if
such failure constitutes a default by Seller of its covenants hereunder,
exercise any of its remedies pursuant to Section 10.2.


8.2              SELLER'S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller's obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1        ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY
PURCHASER TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF
SHALL HAVE BEEN DELIVERED;


8.2.2        EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3        PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER


8.2.4                    THE SELLER HAS INFORMED PURCHASER THAT IN CONNECTION
WITH THE SALE OF THE PROPERTY PURSUANT TO THIS CONTRACT, THE SELLER MAY FILE AN
INFORMATION STATEMENT WITH THE UNITED STATES SECURITIES EXCHANGE COMMISSION (THE
“SEC”) PURSUANT TO RULE 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “INFORMATION STATEMENT”) AND OF DISTRIBUTE THE INFORMATION STATEMENT TO
SUCH SELLER'S LIMITED PARTNERS.  THE SELLER SHALL HAVE THE OPTION TO FILE THE
INFORMATION STATEMENT WITH THE SEC AT ANY TIME PRIOR TO THE EXPIRATION OF THE
FEASIBILITY PERIOD AND THEREAFTER SHALL USE COMMERCIALLY REASONABLY EFFORTS TO
DILIGENTLY PROCESS THE INFORMATION STATEMENT.  IT SHALL BE A CONDITION TO THE
SELLER’S CLOSING OBLIGATIONS HEREUNDER THAT (A) EITHER (X) SUCH SELLER HAS NOT
RECEIVED ANY COMMENTS ON THE INFORMATION STATEMENT FROM SEC FOR A PERIOD OF TEN
(10) BUSINESS DAYS AFTER THE INFORMATION STATEMENT HAS BEEN FILED WITH THE SEC
OR (Y) IF SUCH SELLER HAS RECEIVED COMMENTS FROM THE SEC WITHIN SUCH TEN (10)
BUSINESS DAY PERIOD, SUCH COMMENTS HAVE BEEN ADDRESSED TO THE SATISFACTION OF
THE SEC AND THE SEC HAS CONFIRMED THAT IT HAS NO FURTHER COMMENTS TO THE
INFORMATION STATEMENT AND (B) THEREAFTER THE INFORMATION STATEMENT HAS BEEN
DELIVERED TO EACH OF THE LIMITED PARTNERS OF SUCH SELLER AND A PERIOD OF NOT
LESS THAN TWENTY (20) CALENDAR DAYS HAS EXPIRED;


8.2.5        NEITHER PURCHASER NOR ANY MEMBER OF PURCHASER SHALL BE A DEBTOR IN
ANY BANKRUPTCY PROCEEDING; AND


8.2.6        THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE KNOWLEDGE OF
EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING, WHICH, IF
ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER.

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.  If Seller
terminates this Contract due to a failure of the condition set forth in Section
8.2.4, then Seller shall reimburse Purchaser for Purchaser’s actual and
verifiable third party costs and expenses incurred in connection with its
performance of its obligations under this Contract for its negotiation of this
Contract, conduct of due diligence, loan commitment fees and closing
preparations, if applicable, not to exceed $100,000 in the aggregate.


ARTICLE IX
BROKERAGE


9.1              INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with Jon
Hallgrimson of CB Richard Ellis, Multi-Housing Properties Group, located at 1420
Fifth Avenue, Suite 1700, Seattle, Washington 98101 ("Broker") in connection
with this Contract.  Seller and Purchaser each represents and warrants to the
other that, other than Broker, it has not dealt with or utilized the services of
any other real estate broker, sales person or finder in connection with this
Contract, and each party agrees to indemnify, hold harmless, and, if requested
in the sole and absolute discretion of the indemnitee, defend (with counsel
approved by the indemnitee) the other party from and against all Losses relating
to brokerage commissions and finder's fees arising from or attributable to the
acts or omissions of the indemnifying party. 


9.2              BROKER COMMISSION.

  If Closing occurs, Seller agrees to pay Broker a commission according to the
terms of a separate contract.  Broker shall not be deemed a party or third party
beneficiary of this Contract.  As a condition to Seller's obligation to pay the
commission, Broker shall execute the signature page for Broker attached hereto
solely for purposes of confirming the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1          PURCHASER DEFAULT.

  If Purchaser defaults in its obligation hereunder to deliver the Initial
Deposit this Agreement shall be null and void, and neither party shall have any
further obligation or liability to the other, except for Purchaser's indemnity
and confidentiality obligations hereunder.  If Purchaser defaults in its
obligation hereunder to (a) deliver the Additional Deposit (or any other deposit
or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price in accordance with Article II and do all things
required of Purchaser under this Agreement to close on the purchase of the
Property on the Closing Date, then, immediately and without the right to receive
notice or to cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit
on deposit with the Escrow Agent, and the Escrow Agent shall deliver the Deposit
to Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  If Purchaser defaults on any of its representations,
warranties or other obligations under this Contract in any material adverse way,
and such default continues for more than 10 days after written notice from
Seller, then Purchaser shall forfeit the Deposit on deposit with the Escrow
Agent, and the Escrow Agent shall deliver the Deposit to Seller, and neither
party shall be obligated to proceed with the purchase and sale of the Property. 
The Deposit is liquidated damages and recourse to the Deposit is, except for
Purchaser's indemnity and confidentiality obligations hereunder, Seller's sole
and exclusive remedy for Purchaser's failure to perform its obligation to
purchase the Property or breach of a representation or warranty.  Seller
expressly waives the remedies of specific performance and additional damages for
such default by Purchaser.  AS AUTHORIZED BY RCW 64.04.005, IN THE EVENT
PURCHASER FAILS, WITHOUT LEGAL EXCUSE, TO COMPLETE PURCHASE OF THE PROPERTY, THE
EARNEST MONEY DEPOSIT MADE BY PURCHASER SHALL BE FORFEITED TO SELLER AS THE SOLE
AND EXCLUSIVE REMEDY AVAILABLE TO SELLER FOR SUCH FAILURE..  SELLER AND
PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND
THAT THE DEPOSIT ON DEPOSIT WITH ESCROW AGENT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2          SELLER DEFAULT.

  If Seller (i) defaults in its obligations hereunder to deliver to Escrow Agent
the deliveries specified under Section 5.2 on the date required thereunder, or
to close on the sale of the Property on the Closing Date, or (ii) prior to the
Closing defaults on its covenants or obligations under this Contract in any
material way, and such default continues for more than 10 days after written
notice from Purchaser, then, at Purchaser's election and as Purchaser's
exclusive remedy, Purchaser may either (a) terminate this Contract, and all
payments and things of value, including the Deposit, provided by Purchaser
hereunder shall be returned to Purchaser and Purchaser may recover, as its sole
recoverable damages (but without limiting its right to receive a refund of the
Deposit), its direct and actual out-of-pocket expenses and costs (documented by
paid invoices to third parties) in connection with this transaction, which
damages shall not exceed $100,000 in the aggregate, or (b) subject to the
conditions below, seek specific performance of Seller’s obligation to close on
the sale of the Property pursuant to this Contract (but not damages), including
injunctive and equitable relief and lis pendens to prevent the sale of the
Property to a third party.  Purchaser may seek specific performance of Seller's
obligation to close on the sale of the Property pursuant to this Contract only
if, as a condition precedent to initiating such litigation for specific
performance, Purchaser shall (x) not otherwise be in default under this Contract
in any material way; and (y) file suit therefor with the court on or before the
90th day after the Closing Date.  If Purchaser fails to file an action for
specific performance within 90 days after the Closing Date, then Purchaser shall
be deemed to have elected to terminate the Contract in accordance with
subsection (a) above.  Purchaser agrees that it shall promptly deliver to Seller
an assignment of all of Purchaser's right, title and interest in and to
(together with possession of) all plans, studies, surveys, reports, and other
materials, exclusive of attorneys’ files and documents, legally privileged
documents and internal or proprietary documents of Purchaser, paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR
ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. 
UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1          MAJOR DAMAGE.

  If that the Property is damaged or destroyed by fire or other casualty prior
to Risk of Loss Transfer, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the "Repairs") is more
than $2,510,000.00  (a "Major Damage"), then Seller shall have no obligation to
make such Repairs, and shall notify Purchaser in writing of such damage or
destruction (the "Damage Notice").  If there is a Major Damage, then Purchaser
may elect, by delivering written notice to Seller on or before the earlier of
(x) Closing and (y) the date which is ten (10) days after Purchaser's receipt of
the Damage Notice (the Closing Date being adjourned to permit such election, if
necessary), to terminate this Contract, in which event the Deposit shall be
returned to Purchaser.  In the event Purchaser fails to timely terminate this
Contract pursuant to this Section 11.1, this transaction shall be closed in
accordance with Section 11.3 below.


11.2          MINOR DAMAGE.

  If the Property is damaged or destroyed by fire or other casualty prior to
Risk of Loss Transfer, and the cost of Repairs is equal to or less than
$2,510,000.00, then this transaction shall be closed in accordance with Section
11.3, notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller's election to commence such Repairs, or Seller's
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.


11.3          CLOSING.

  If Purchaser fails to terminate this Contract following a casualty as set
forth in Section 11.1, or in the event of a casualty as set forth in Section
11.2, then this transaction shall be closed in accordance with the terms of the
Contract, for the full Purchase Price, notwithstanding any such casualty, in
which case Purchaser shall, at Closing, execute and deliver an assignment and
assumption (in a form reasonably required by Seller) of Seller's rights and
obligations with respect to the insurance claim related to such casualty, and
thereafter Purchaser shall receive all insurance proceeds pertaining to such
claim, including loss of rents coverage, less any amounts which may already have
been spent by Seller for Repairs (plus a credit against the Purchase Price at
Closing in the amount of any deductible payable by Seller in connection
therewith); provided, however, that if the insurer refuses for any reason to
approve the assignment of loss proceeds to Purchaser, then Purchaser shall close
and pay the full Purchase Price less a credit to Purchaser in the amount
necessary to complete such Repairs (less any amounts which may already have been
spent by Seller for Repairs), including, if applicable, loss of rents for the
estimated repair period through issuance of all applicable certificates of
occupancy.


11.4          REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs; provided however, that (except in the event of emergency, as determined
in Seller’s sole discretion) Seller will consult with Purchaser prior to
entering into any such contract if Purchaser will likely have to assume such
Contract.  Notwithstanding the foregoing to the contrary, Seller retains the
sole right and authority to enter into any such contract, subject to Seller’s
obligations provided in this Section 11.4.


ARTICLE XII
EMINENT DOMAIN


12.1          EMINENT DOMAIN.

  If, at the time of Closing, any material part of the Property is (or
previously has been) acquired, or is about to be acquired, by any governmental
agency by the powers of eminent domain or transfer in lieu thereof (or in the
event that at such time there is any notice of any such acquisition or intent to
acquire by any such governmental agency), Seller shall provide prompt written
notice thereof to Purchaser and Purchaser shall have the right, at Purchaser's
option, to terminate this Contract by giving written notice within 10 days after
Purchaser's receipt from Seller of notice of the occurrence of such event (and
the Closing shall be adjourned as necessary to permit same).  If Purchaser so
terminates this Contract, Purchaser shall recover the Deposit hereunder.  If
Purchaser fails to terminate this Contract within such 10-day period, this
transaction shall be closed in accordance with the terms of this Contract for
the full Purchase Price and Purchaser shall receive the full benefit of any
condemnation award.  It is expressly agreed between the parties hereto that this
section shall in no way apply to customary dedications for public purposes which
may be necessary for the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1          BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent's nor the Broker's execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.


13.2          EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3          ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange and as otherwise provided hereinbelow, this Contract
is not assignable by Purchaser without first obtaining the prior written
approval of Seller.  Notwithstanding the foregoing, Purchaser may assign this
Contract, without first obtaining the prior written approval of Seller, to one
or more entities so long as (a) Purchaser is an affiliate of the purchasing
entity(ies), (b: (i) any member, principal, officer, director, partner or
affiliate of Purchaser, singly or in any combination or to any trust established
by any of the foregoing for tax or estate planning purposes, (ii) any
corporation, general or limited partnership, limited liability company, limited
liability partnership, trust, or other entity owned or controlled by Purchaser
or any one or more of the individuals or entities described in clause (i) above
(control being defined for these purposes as either (A) ownership or the ability
to vote or direct the vote of no less than a majority of the ownership interest
or voting shares of an entity or (B) designation as manager, managing member,
general partner or equivalent), (iii) any corporation, partnership, limited
liability company, limited liability partnership, or other entity as to which
Bryan Ezralow, Marc Ezralow, David Leff, Gary Freedman, and/or any member,
principal, officer, director, or partner of Purchaser, singly or in any
combination or to any trust established by any of the foregoing for tax or
estate planning purposes, or entity owned or controlled by any of the foregoing,
is the managing member, manager, general partner, controlling shareholder or
equivalent of such entity; (iv) Purchaser is not released from its liability
hereunder in the absence of performance by it assignee, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than three
(3) Business Days prior to the Closing Date.  As used herein, an affiliate is a
person or entity controlled by, under common control with, or controlling
another person or entity.


13.4          CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5          NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6          NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

 

The Ezralow Company, LLC

23622 Clabasas Rd., Suite 200

Calabasas, CA 91302
Attention:  David Leff
Telephone:  818-223-3535

Facsimile:  818-223-3536

Email:  dleff@ezralow.com

with a copy to:

James C. Hughes, a Professional Corporation

23622 Calabasas Rd., Suite 110

Calabasas, California 91302

Attention:  James C. Hughes, Esq.

Telephone:  818-429-0188

Facsimile:  818-225-9513

Email:  jhughes@jimhugheslaw.com

 

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch
Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

And:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Bezzant
Telephone:  303-793-4774
Email:  john.bezzant@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
Email: john.spiegleman@aimco.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449

Email:  sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610

Houston, TX 77056

Attention:  Wendy Howell

Telephone: 800-729-1906

Facsimile:  713-552-1703

Email:  Whowell@stewart.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7          GOVERNING LAW AND VENUE.

  The laws of the State of Washington shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  All claims, disputes
and other matters in question arising out of or relating to this Contract, or
the breach thereof, shall be decided by proceedings instituted and litigated in
a court of competent jurisdiction in the state in which the Property is
situated, and the parties hereto expressly consent to the venue and jurisdiction
of such court.


13.8          ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9          AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10      SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11      MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12      CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13      CONFIDENTIALITY.

  Seller and Purchaser shall not disclose the terms and conditions contained in
this Contract and shall keep the same confidential, provided that each may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to its lenders, brokers, attorneys, accountants, consultants, investors,
property managers, insurers, and others required to consummate the Closing (the
“Disclosure Parties”).  Furthermore, Seller may disclose the terms and
conditions of this Contract as is necessary, in Seller's sole discretion, in
order for Seller to make any public disclosures required under federal or state
securities laws or regulations.  Any information obtained by Purchaser in the
course of its inspection of the Property, and any Materials provided by Seller
to Purchaser hereunder, shall be confidential and Purchaser shall be prohibited
from making such information public to any other person or entity other than the
Disclosure Parties, without Seller's prior written authorization, which may be
granted or denied in Seller's sole discretion.  In addition, each party shall
use its reasonable efforts to prevent its Disclosure Parties from divulging any
such confidential information to any unrelated third parties except for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, or, as to Seller, unless and until any earlier termination
of this Contract, neither Seller nor Purchaser shall market the Property (or any
portion thereof) to any prospective purchaser or lessee, except for Seller’s
right to lease the Property in the ordinary course of business as provided in
this Contract, without the prior written consent of the other, which consent may
be withheld in such other party’s sole discretion.


13.14      TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15      WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16      ATTORNEYS' FEES.

  In the event either party hereto commences any legal action or proceeding or
arbitration against the other to enforce its rights hereunder, the prevailing
party in such action, proceeding or arbitration shall be entitled to recover
from the other party its reasonable attorneys' fees and expenses incidental
thereto, including the cost of in-house counsel and any appeals.


13.17      TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. PST, or, if applicable, PDT if the Property is located
in Seattle, Washington.)  Should the last day of a time period fall on a weekend
or legal holiday, the next Business Day thereafter shall be considered the end
of the time period.


13.18      1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any material additional cost, expense or
liability in connection with such exchange (other than expenses of reviewing and
executing documents required in connection with such exchange), and (d) no dates
in this Contract will be extended as a result thereof, except as specifically
provided herein. 


13.19      NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Delaware limited liability company and Seller agrees that none of
Purchaser, or Purchaser’s partners, managers, members, investors, employees,
officers, directors, trustees, shareholders, counsel, representatives, or agents
shall have any personal liability under this Contract or any document executed
in connection with the transactions contemplated by this Contract.


13.20      ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the "ADA") and the federal Fair Housing Act
(the "FHA").  The ADA requires, among other matters, that tenants and/or owners
of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.21      NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller's prior written consent, which
consent may be withheld at Seller's sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser's attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.22      RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.23      AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.24      NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property (or any of Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.


13.25      SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than Section
13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 3.6, 4.8, 5.4, 5.5, 6.2, 6.3, 6.5, 7.4,
9.1, 11.4, and 14.2; (c) any other provisions in this Contract, that by their
express terms survive the termination of this Contract or the Closing; and (d)
any payment or indemnity obligation of Purchaser under this Contract (the
foregoing (a), (b), (c) and (d) referred to herein as the "Survival
Provisions"), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions, which shall survive the Closing) shall be merged into the Closing
documents and shall not survive Closing.


13.26      MULTIPLE PURCHASERS.

  As used in this Contract, the term "Purchaser" includes all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that "Purchaser" has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.


13.27      WAIVER OF JURY TRIAL.

  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ON ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.

13.28   WAIVER OF DISCLOSURE STATEMENT.  Purchaser hereby waives (a) the receipt
of the disclosure statement described in RCW Chapter 64.06, and (b) the right to
rescind this Agreement based on Purchaser's lack of receipt of such disclosure
statement.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1          DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 


14.2          CONSENT AGREEMENT.

  Testing (the "Testing") has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported its findings in the Multifamily Component Type Report
dated May 14, 2001, a copy of which has been provided to Purchaser (the
"Report").  The Report certifies the Property as lead-based paint free.  By
execution hereof, Purchaser acknowledges receipt of a copy of the Report and the
Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the "Consent Agreement")
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement. 

 

[Remainder of Page Intentionally Left Blank]


            NOW, THEREFORE, the parties hereto have executed this Contract as of
the date first set forth above.

 

Seller:

 

CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership

 

By:  CONCAP EQUITIES, INC., Delaware corporation, its general partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

 

Purchaser:

 

THE ERZALOW COMPANY, LLC,

A Delaware limited liability company

 

By:  /s/Cristina Agra-Hughes

Name:  Cristina Agra-Hughes

Title:  Senior Vice President

 